Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2022

                                     No. 04-21-00150-CV

                     IN THE ESTATE OF MARIA LUISA AGUILAR

                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2020PB5000085-L1
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER

        Appellant Roberto Aguilar Jr. has filed a motion for leave to file a supplemental clerk’s
record, explaining that certain pleadings not been included in the clerk’s record and requesting
we order the trial court clerk to file a supplemental clerk’s record. Appellant’s motion is
GRANTED.
      We ORDER the trial court clerk to file a supplemental clerk’s record on or before
January 18, 2022 that contains the following pleadings:
       (1)    the current trial court docket;
       (2)    the Emergency Ex-Parte Application for Injunctive Relief;
       (3)    the December 28, 2020 Temporary Restraining Order;
       (4)    the January 4, 2021 Motion to Set Aside the December 23, 2020 Ex-Parte
              Temporary Restraining Order;
       (5)    the January 6, 2021 order extending the temporary restraining order;
       (6)    the January 20, 2021 order extending the temporary restraining order;
       (7)    the February 10, 2021 Permanent Injunction;
       (8)    the order denying the motion for new trial filed by appellant on February 11,
              2021;
       (9)    the report of the sale of the real property;
       (10)   the Warranty Deed that emanated from the sale of the property;
       (11)   the County Clerk’s record of the Warranty Deed.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court